Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 29, 2020

The Court of Appeals hereby passes the following order:

A20D0250. PAULETTE BRANTLEY et al. v. SHUKURA I. MILLENDER et al.

      On November 26, 2019, the trial court dismissed Paulette Brantley and Michael
Gooden’s writ of certiorari following a dispossessory judgment entered in magistrate
court. Brantley and Michael filed their application for discretionary appeal on
December 31, 2019. We, however, lack jurisdiction.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). But the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994).
OCGA § 44-7-56 provides that an appeal from any dispossessory judgment must be
filed within seven days of the date the judgment was entered. See Ray M. Wright, Inc.
v. Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Because OCGA § 44-7-56 requires
a judgment in a dispossessory action to be appealed within seven days of the entry of
the final judgment, this application is untimely, as it was filed 35 days after the order
Brantley and Gooden seek to appeal. Accordingly, it is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           01/29/2020
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.